IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PUBLIX SUPER MARKETS,               NOT FINAL UNTIL TIME EXPIRES TO
INC AND PUBLIX RISK                 FILE MOTION FOR REHEARING AND
MANAGEMENT,                         DISPOSITION THEREOF IF FILED

      Appellants,                   CASE NO. 1D14-2323

v.

ERIC SHIVELY,

      Appellee.


_____________________________/

Opinion filed October 1, 2015.

An appeal from an order of the Judge of Compensation Claims.
Kathryn S. Pecko, Judge.

Date of Accident: June 22, 2011.

Michael Brown of the Law Offices of Steinberg & Brown, Fort Lauderdale, for
Appellants.

Jane-Robin Wender of Wender, Hedler, Hessen, P.A., West Palm Beach, for
Appellee.



PER CURIAM.

      AFFIRMED.


LEWIS, MARSTILLER, and OSTERHAUS, JJ., CONCUR.